Exhibit 10.1

SECOND AMENDMENT TO LEASE AGREEMENT

THIS SECOND AMENDMENT TO LEASE AGREEMENT (“this Second Amendment”) is entered
into this 17th day of June, 2010 by and between Amejak Limited Partnership,
(hereinafter referred to as “Lessor”), and First Trinity Financial Corporation
(hereinafter referred to as “Lessee”).

WHEREAS, on the 7th, day of January, 2005, Lessor and Lessee entered into a
certain Lease Agreement thereof (the “Original Lease”) for the certain premises
consisting of 1,312 rentable square feet and designated as Suite 230 (the
“Premises”), located on the second floor of ONE MEMORIAL PLACE, (hereinafter
referred to as the “Building”) located at 7633 East 63rd Place in Tulsa,
Oklahoma; and

WHEREAS, on the 1st day of July, 2008, Lessor and Lessee entered into a First
Amendment to Lease Agreement (the “First Amendment”) expanding the Premises from
1,312 rentable square feet to 2,517 rentable square feet, still designated as
Suite 230 (the “Expanded Premises”), located on the second floor of the
Building. (The First Amendment along with the Original Lease are hereafter
collectively referred to as the “Lease”).

WHEREAS, the parties wish to supplement and amend the terms and provisions of
the Lease as hereinafter provided but not otherwise.

NOW, THEREFORE, for and in consideration of the mutual covenants and conditions
contained in the Lease and herein, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee
hereby agree as follows:

1. Term. Lessor and Lessee agree that the lease expiration per Paragraph 1 of
the Original Lease will be amended to be September 30, 2015.

2. Square Footage. Commencing October 1, 2010, Lessee shall expand into an
additional 4,252 rentable square feet on the 2nd floor (the Expansion Space).
The total amended square footage will now be 6,769 rentable square feet as shown
on Exhibit “A-1”.

3. Base Rental. Effective October 1, 2010, Base Rental paid by Lessee to Lessor,
as amended hereby, with respect to the Premises, shall be as follows:

         
Months
  Monthly Base Rent
 
     
October 1, 2010 through September 30, 2015
  $ 7,897.17  

4. Construction Allowance. Lessor agrees to provide Lessee an allowance of
$120,000.00 for improvements to the space. A portion of the approved
improvements, which total $112,829.00, are detailed in the attached Exhibit “B”.
Any additional allowance to be spent by Lessee must also be approved by Lessor
in writing.

5. Basic Cost Increase Adjustment. Beginning October 1, 2010, Lessee’s Basic
Costs referred to in Paragraph 6(a) of the Original Lease shall be equal to the
2010 actual costs instead of the 2008 actual costs and Lessee’s Net Rentable
Area referred to in Paragraph 6(a) of the Original Lease shall be amended from
2,517 square feet to 6,769 square feet.

6. Right of First Refusal. Lessee’s Right of First Refusal as referenced in
Paragraph 1 of the Addendum to the Original Lease shall be modified to be the
remainder of Suite 230, not leased by Lessee per this Second Amendment, and any
other space on the second floor that becomes available.

3

3



--------------------------------------------------------------------------------



 



7. Authority. The officers executing this Lease Amendment on behalf of Lessee
and Lessor represents and warrants that he or she has full power and authority
to execute this Lease Amendment on behalf of Lessee and Lessor, and that his or
her execution hereof will create a binding and legal obligation of Lessee and
Lessor.

8. Conflict. In the event of any conflict between the terms and provisions of
this Second Amendment and the terms and provisions of the Lease, the terms and
provisions of this Second Amendment shall control.

9. Existing Terms and Provisions. Except as specifically amended by the terms
hereof, all terms and provisions of the Lease as heretofore amended, shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their representatives, thereunto duly authorized, as of the date
first above written.

“Lessor”

Amejak Limited Partnership,
an Oklahoma limited partnership,

By: Kajema Properties, Inc., an
Oklahoma corporation, General Partner

Witness:    



     

By: /s/ Dana Kanady
Dana Kanady
Title: Vice-President


IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their representatives, thereunto duly authorized, as of the date
first above written.

“Lessee”

First Trinity Financial Corporation

Witness:



     

By: /s/ Gregg Zahn
Gregg Zahn
Title: President


4

4